Citation Nr: 0110853	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-04 213A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder.

2.  Entitlement to an increased rating for residuals of a shell fragment 
wound to the right anterior shoulder and back involving Muscle Groups III 
and IV with healed fracture of the right sixth rib, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from July 1966 to August 1969, 
including a tour of duty in Vietnam from January 1967 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from 
a September 2, 1999, rating decision by the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which denied the 
veteran's claim for service connection for post-traumatic stress disorder 
(PTSD) and for an increased rating for residuals of shell fragment wounds 
received in service, currently evaluated as 30 percent disabling.  The 
veteran testified at a videoconferencing hearing before the Board held on 
August 14, 2000, in connection with his appeal.  

It should be noted that in addition to the PTSD and increased rating claims 
addressed herein, the veteran filed a claim in March 2000 for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities but that this claim 
was never adjudicated, apparently because attention was being paid 
primarily to the other issues.  The veteran has not referred to this claim 
subsequently, but it is clear from his contentions on appeal that he 
considers himself unable to work because of disabilities related to 
military service.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during his tour of duty in 
Vietnam.

2.  The veteran's accounts of stressors during combat service are not 
refuted by clear and convincing evidence.  

3.  The record contains competent medical evidence showing a clear 
diagnosis of PTSD and a causal nexus between PTSD and military service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991); 38 C.F.R. § 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service department records show that the veteran served in the Republic of 
Vietnam from January 1967 to January 1968.  He received a gunshot wound to 
the chest and shoulder during combat action in June 1967 and was awarded 
the Purple Heart Medal.  Although he has reported a previous Purple Heart 
for blast concussion received in May 1967; neither this injury nor the 
issuance of the Purple Heart is documented in the official record.  Other 
medals or commendations related to service in Vietnam include the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Combat Infantryman 
Badge.  

Service medical records contain no reference to complaints or findings of 
psychiatric symptoms or abnormality.  Psychiatric examination at separation 
was reported as normal.  

The veteran filed his original claim for service connection for PTSD in 
June 1999.  A VA psychiatric examination was performed in July 1999 in 
connection with this claim.  The veteran described extensive combat in 
Vietnam while serving in the Infantry and in an airborne unit.  He reported 
that he participated in many search-and-destroy missions, especially in 
1967, and described close firefights, one of which took place in complete 
darkness and resulted in his being knocked unconscious by a grenade.  In 
June 1967 his platoon was ambushed and he was shot.  He reported that after 
service he had receive his Bachelor's degree and had gone to work for the 
Walden Corporation in production engineering for a period of 11 months 
before going to work for Arco, where he was employed for 23 years, first as 
an hourly employee and later in management.  The veteran had gotten married 
nine months after service and had remained married until his wife's death 
by suicide in November 1996.  He had four grown children.  After his wife's 
death a Dr. Mayo saw him about four times, put him on medication for 
depression and told him that he had PTSD.  At the same time, the veteran 
saw a psychologist for 10 sessions for treatment of depression.  He had had 
chronic sleep problems since returning from Vietnam.  He related that while 
he was married he would startle awake and twice actually grabbed his wife.  
On mental status examination the veteran's mood and affect showed a good 
range and were appropriate to content.  He became tearful when discussing 
his wife's suicide.  The examiner commented that the veteran had 
experienced a major depressive episode after his wife's suicide and that 
the depression was in partial remission.  The examiner commented that the 
veteran had experienced intense combat and saw friends killed but did not 
meet certain of the criteria for a diagnosis of PTSD.  The clinical 
assessment on Axis I was major depressive episode in partial remission.  

Outpatient progress notes from October and November 1996 are of record.  
The veteran reported a lot of depression as well as problems with his 
marriage and his job.  Axis I diagnoses recorded in October 1996 included 
major depression, obsessive-compulsive disorder, and PTSD.  

The veteran underwent a further VA psychiatric evaluation in April 2000, at 
which time his complaints included depression, anxiety, suicidal ideation, 
anger, nightmares, night sweats, insomnia, detachment, and paranoia.  His 
moods had been up and down but mostly down in the past 4 or 5 months.  He 
had a decreased interest in activities and complained of anhedonia as well 
as initial and middle insomnia for which he took medication.  He stated 
that any sound woke him up and he complained of night sweats and fatigue.  
He described involvement in numerous firefights and being wounded twice and 
reported recurrent nightmares centering on combat events.  He complained of 
current intrusive recollections which occurred almost every day.  He was 
unable to watch war movies.  He was irritable and distrustful.  He had 
panic attacks 2 to 4 times per week.  His daily activities were restricted 
and he had given up past activities in which he no longer had an interest, 
including being a church deacon, school board member, and baseball coach.  
He stated that his termination of employment by Arco was due to a mental 
condition.  On mental status evaluation he became tearful when describing 
the death of another GI.  He was cooperative but withdrawn.  Psychomotor 
activity was depressed.  His affect was extremely blunted.  The diagnoses 
on Axis I were major depressive disorder, recurrent, severe, without 
psychotic features; and PTSD, chronic, with delayed onset.  

At his August 2000 videoconferencing hearing before the Board, the veteran 
stated that his first Purple Heart in service had been awarded as the 
result of a wound received on May 18, 1967, when he had been knocked 
unconscious by a grenade blast.  The second Purple Heart was for the wound 
received on June 10, 1967.  He claimed that he had been fired from Arco Oil 
Company after 23 years because he was unable to get along with people due 
to PTSD symptoms.  He did not receive retirement benefits but instead got a 
severance package in return for a promise not to sue for wrongful 
termination.  The veteran disputed the opinion of the VA psychiatrist who 
in July 1999 concluded that the diagnostic requirements for PTSD had not 
been met.  At the hearing the veteran presented miscellaneous additional 
documentary evidence including a June 1997 statement from Arco concerning 
benefits under the Special Termination Program, an August 2000 letter from 
a lady friend, a statement from his daughter, and an excerpt from the 
Diagnostic and Statistical Manual of Mental Disorders of the American 
Psychiatric Association pertaining to the Global Assessment of Functioning 
(GAF) scale.  

II.  Analysis

In general, under VA law and regulations, service connection may be granted 
if the weight of the evidence establishes that a disability was incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110 (wartime), 
1131 (peacetime) (West 1991 & Supp. 1998).  38 C.F.R. § 3.303(a) (1999).  
VA regulations provide that, notwithstanding the lack of a diagnosis in 
service, service connection may be granted for a disease diagnosed after 
discharge when all of the evidence, including that pertaining to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (2000); see Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

The Board finds that the statutory duty to provide assistance in the 
development of the evidence to support a claim for VA benefits has been 
satisfied to the extent required for a proper determination in the present 
appeal as to PTSD.  As will be explained in greater detail below, the law 
establishing the duty to assist was changed during the pendency of the 
present appeal by the enactment of the Veterans' Claims Assistance Act of 
2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000), which became effective on 
November 9, 2000, and eliminated all provisions of law, including court 
decisions, that limited the granting of assistance to claimants who filed a 
well-grounded claim within the meaning of 38 U.S.C.A. § 5107(a), as then in 
effect.  The RO has not had an opportunity to consider the claim under the 
provisions of the VCAA, but in view of the favorable determination herein 
as to the PTSD issue, a decision on the merits of the claim by the Board in 
the first instance is not prejudicial to the veteran.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In any case, the record concerning the 
circumstances of the veteran's service and his current diagnostic status 
appears to be fully adequate for adjudication.  

A VA regulation, 38 C.F.R. § 3.304, sets forth the substantive elements 
required to establish service connection for PTSD.  The version of the 
regulation in effect since March 7, 1997, the date of it last revision, 
provides as follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter, a link, established by 
medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  If 
the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective May 7, 1997).  Authority: 38 U.S.C.A. § 
1154(b) (West 1991).  

The evidence necessary to establish the occurrence of a stressor for PTSD 
varies, depending on whether or not the veteran "was engaged in combat with 
the enemy."  Zarycki v. Brown, 6 Vet. App. 91 (1993).  Adjudication of a 
PTSD claim therefore requires evaluation of the evidence in light of the 
place, type, and circumstances of service.  If the veteran's service 
involved actual combat with the enemy, he is entitled by virtue of 
38 U.S.C.A. §  1154(b) (West 1991) to have his claim reviewed under a 
relaxed evidentiary standard; where it is determined that the veteran was 
engaged in combat with the enemy and the claimed stressors are related to 
such combat, the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their occurrence, and no further 
development or corroborative evidence will be required, provided that the 
veteran's testimony is "satisfactory" and "consistent with the 
circumstances, condition, or hardships of such service."  Zarycki, Id., 
Caluza , Id.  For combat veterans alleging a combat-related disability, 
38 U.S.C.A. § 1154(b) allows the use of lay evidence to establish service 
incurrence of a disability.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (2000); see also Collette v. Brown, 82 F.2d 
389, 392-93 (Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  The applicability of this provision to PTSD claims is in fact the 
foundation of the PTSD regulation, 38 C.F.R. § 3.304(f), and has been 
incorporated into the analysis of numerous decisions of the Court.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91 
(1993), West (Carelton) v. Brown, 7 Vet. App. 70 (1994).  

The veteran is clearly a combat veteran for PTSD purposes by virtue of his 
receipt of the Combat Infantryman Badge, the recipient of which must have 
not merely served in a war zone but have engaged in a significant number of 
actual ground engagements, and by the issuance of the Purple Heart Medal 
for wounds received in combat.  Despite the absence of documentation 
corroborating an earlier injury and award of another Purple Heart Medal, 
the veteran's testimony regarding the May 1967 grenade blast incident is 
credible.  No useful purpose would be served by remanding the case to 
further develop or consider this matter since no disability related thereto 
is currently claimed.  The veteran has reported a number of horrifying 
events to VA psychiatric examiners which he claims to have witnessed in 
service and which would constitute stressors for PTSD diagnostic purposes.  
By virtue of his status as a combat veteran he is entitled to the benefit 
of the relaxed evidentiary standards allowed by 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), and in the absence of clear and convincing evidence 
to the contrary, the allegations regarding inservice stressors for PTSD 
must be accepted.  

The record is somewhat inconsistent regarding the nature of post service 
psychiatric pathology in that VA examinations conducted in connection with 
the claim are at odds as to the existence of PTSD.  The diagnostic waters 
are further muddled by the presence of a diagnosis of major depression 
which may be associated with events other than combat-related trauma.  By 
law the Board is obligated under 38 U.S.C. § 7104(d) to analyze the 
credibility and probative value of this conflicting evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable to the 
veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  The Board has the authority to "discount 
the weight and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of evidence."  Madden 
v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical evidence, the Court 
has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may 
appropriately favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With respect to the existence of PTSD, the April 2000 VA examination and 
the 1996 treatment reports from Dr. Mayo are consistent in identifying PTSD 
as a current disability notwithstanding the coexistence of major 
depression.  Of the relevant medical evidence, the only contrary conclusion 
is found in the VA examination report of July 1999.  The veteran challenges 
the diagnosis made that time on the basis that the examiner made multiple 
misrepresentations of fact, particularly concerning the circumstances of 
the veteran's employment termination, which the report characterized as 
downsizing.  He maintains that Dr. Mayo was treating the veteran for PTSD 
before his wife's suicide rather than only afterwards, as stated in the 
report.  He argues that selective review of the evidence, the drawing of 
improper inferences not substantiated by the medical evidence and a slanted 
misreporting of information readily available in the file warrants 
disregarding of that report.  

In considering the significance to be accorded to the July 1999 examination 
report, the Board agrees that the hearing testimony and documentary 
evidence conflicts with the examiner's account of the termination of the 
veteran's employment and that the examiner's report has the less credible 
information.  In addition, although this one examiner was unable to 
establish a PTSD diagnosis, two other examiners have done so; the weight of 
the number of opinions favoring the PTSD diagnosis cannot be ignored.  
According to the veteran's attorney, Dr. Mayo is a board-certified 
psychiatrist.  The professional qualifications of the July 1999 VA examiner 
are unknown.  In addition, the April 2000 VA examination report contains a 
more complete description of the current symptomatology found to support 
the diagnostic conclusion offered.  

The Board therefore finds that a preponderance of the competent and 
credible evidence of record favors a conclusion that the veteran does in 
fact have PTSD at the present time.  The existence of a current diagnosis 
of PTSD, proof of an adequate stressor for PTSD, and medical evidence of a 
nexus between such stressors and the current psychiatric disability satisfy 
the regulatory requirements for an award of service connection for PTSD.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  

The present award encompasses PTSD only.  While the veteran has at various 
times made statements suggesting an intention to claim direct service 
connection for major depression, and his attorney has argued alternatively 
that major depression is secondary to PTSD, the attorney clarified at the 
August 2000 hearing that the current issue was limited to PTSD.  The extent 
to which major depression as a separate disorder is related to PTSD need 
not be resolved in order to decide the appeal as to PTSD.  The significance 
of the symptoms of major depression will be of concern to the RO in 
determining what symptoms may be included in the percentage evaluation to 
be assigned for PTSD.  That question does not affect the adjudication of 
the underlying PTSD service connection issue and is left for consideration 
by the RO.  


ORDER

Service connection for PTSD is granted.  


REMAND

There has been a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a remand in 
this case is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because the RO has not 
yet considered whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Service medical records show that on June 10, 1967, the veteran received a 
gunshot wound to the right chest.  Initial treatment consisted of 
debridement of the wounds, insertion of a chest tube, and medication.  The 
veteran was transferred to a larger facility on June 19, 1967, where it was 
recorded that there had been no artery or nerve involvement.  Delayed 
primary closure of the wound was performed.  The veteran was returned to 
duty on July 17, 1967, at which time the wound was described as well 
healed.  The veteran reported at his hearing that the wound separated again 
after he tried to carry a backpack and that additional treatment was given.  
In an April 1968 entry it was reported that the wound had involved the 
right hemithorax and shoulder and that two ribs were fractured.  The 
veteran complained of pain associated with motion.  Examination was 
unremarkable except for evidence of a well-healed wound.  In the right 
shoulder there was minimal crepitus with motion.  The clinical impression 
was post-traumatic hyperesthesia and possible adhesions due to the wound.  
On examination for separation a scar was noted on the back of the right 
shoulder.  Service medical records show that the veteran is right handed.  

A November 1970 VA examination performed following the original service 
connection claim reported that the veteran had no chest trouble but at 
times had aching around the wound of the back that kept him awake.  On 
examination there was a two-inch scar on the right anterior midchest at the 
interior axillary line and a smaller round scar over the posterior right 
shoulder with a third scar on the medial aspect of the right scapula.  
Forward elevation, abduction, internal rotation and external rotation of 
the right shoulder were to 180 degrees, 90 degrees and 90 degrees, 
respectively.  An X-ray showed evidence of a fracture of the right sixth 
rib posteriorly with no metallic foreign bodies or other abnormalities 
identified.  

On the basis of these records, a rating decision of January 8, 1971, 
granted service connection for wounds involving Muscle Groups III and IV, 
"moderately severe, right anterior shoulder and back, and healed fracture, 
right sixth rib," and assigned a 30 percent disability rating under 
Codes 5303 and 5304.  

The current rating of 30 percent is based on "moderately severe" injury to 
the affected muscle groups, apparently for Muscle Group III inasmuch as the 
criteria for Muscle Group IV provide only a 20 percent rating for Muscle 
Group IV.  The basis for inclusion of both muscle groups in the service 
connection grant is unclear inasmuch as the 1970 examination report does 
not specify which muscle groups were involved.  The inclusion of Muscle 
Group IV thus appears to reflect an exercise of medical judgment by the 
rating board.  That was proper under the law and adjudication procedures in 
effect at that time, but the Board is now bound by Court precedents, in 
particular, Colvin v. Derwinski, 1 Vet. App. 171 (1991), which prohibit the 
exercise of independent medical judgment on medical matters.  Additional 
development of the medical evidence is therefore necessary to clarify 
whether the wound does in fact involve these two particular muscle groups 
and to provide a more complete clinical description of the extent of the 
injury to each.  This information is necessary for proper classification of 
the muscle injury under the definitions found in 38 C.F.R. § 4.56 which 
define the categories of injury addressed in the rating codes for the 
individual muscle groups.  In addition, the veteran is potentially entitled 
to a higher rating under 38 C.F.R. § 4.56 based on a combination of the 
ratings for the individual muscle groups affecting an unankylosed joint.  
In this regard, it should be noted that Muscle Groups III and IV, if found 
to be the muscle groups affected, control opposing motions of the arm and 
shoulder.  See 38 C.F.R. § 4.55(b) and 38 C.F.R. § 4.73, Codes 5303 and 
5304 (2000).  

As presently formulated, the grant of service connection for the wound 
residuals is limited to muscle damage only.  It appears from the record, 
however, that there are avenues of potential additional entitlement that 
must also be considered.  In particular, it appears from service medical 
records that the original injury also included involvement of the chest 
cavity, as evidenced by insertion of a chest tube.  The nature and severity 
of any possible pleural cavity injured or of any residuals of pleural 
cavity injury has not been adequately considered either medically or 
adjudicatively.  An award of service connection for separate and distinct 
disability residual to pleural cavity injury would potentially entitle the 
veteran to a separate rating.  See 38 C.F.R. § 4.97, Note (3) following 
Code 6845 (2000).  

Accordingly, the issue of entitlement to service connection for residuals 
of pleural cavity injury is inextricably intertwined with the claim for an 
increased rating for the service-connected wound residuals and should be 
addressed by the RO before the appeal is reviewed further.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  See also Parker v. Brown, 
7 Vet. App. 116 (1994).  Additional evidentiary development will be 
required before the matter is addressed.  To obtain a fuller description of 
the original injury, an attempt should be made to obtain additional service 
medical records pertaining to the treatment provided in service.  A generic 
request to the National Personnel Records Center (NPRC) for service medical 
records will not suffice.  A specific request for in-patient treatment 
records which are filed separately according to date and location of the 
facility should be made.  

In addition, the veteran testified at his hearing that he experiences 
numbness in the right upper extremity which he attributes to the combat 
wound residuals.  The question of whether there may be some neurological 
deficit associated with the wounds has never been adequately assessed.  The 
presence of even a sensory deficit due to the wounds would potentially 
entitle the veteran to a separate evaluation under the peripheral nerve 
codes.  See 38 C.F.R. § 4.124a (2000).  Peripheral nerve paralysis ratings 
may be combined with muscle injury ratings if the manifestations affect a 
different body part or an entirely different function.  38 C.F.R. § 4.55(a) 
(2000).  See also Esteban v. Brown, 6 Vet. App. 259 (1994) (Separate 
schedular evaluations are warranted where applicable diagnostic codes apply 
to different manifestations of the same disability) and Bierman v. Brown, 6 
Vet. App. 125, 130 (1994).  

The record also raises a question as to whether the veteran is entitled to 
service connection for additional disability involving the thoracic spine 
as a result of his combat wound.  At the VA examination performed in May 
2000, the examiner reported a diagnosis of degenerative joint disease of 
the thoracic spine and commented that the condition was "more likely than 
not service-connected, and is aggravated by his right shoulder muscle 
dysfunction."  The comments raise an inextricably intertwined issue of 
whether service connection for degenerative joint disease of the thoracic 
spine is warranted on a direct or secondary basis or on the basis of 
aggravation pursuant to Allen v Brown, 7 Vet. App. 430 (1995).  

Lastly, throughout the appeal the veteran has claimed shoulder pain and 
limitation of motion as a primary manifestation of his service-connected 
injury.  A diagnosis of right shoulder subluxation was reported at the most 
recent VA examination.  In effect, the veteran has raised the issue of 
entitlement to a right shoulder disability associated with the service-
connected shell fragment wound residuals and that matter is likewise 
inextricably intertwined with the increased rating issue before the Board.  

Where the record before the Board is inadequate, a remand is required.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the case is 
remanded for the following actions:  

1.  The veteran should be given an opportunity to 
identify all medical providers, both VA and private, 
including both physicians and institutions (hospitals 
or clinics), from which he has received examination or 
treatment for his service-connected shell fragment 
wound residuals since 1999 or for neurological deficit 
in his right upper extremity, a thoracic spine 
disability, or a right shoulder disability at any time.  
Upon receipt of proper authorization, the RO should 
attempt to obtain all available documentation from the 
physicians or other medical care providers identified 
by the veteran.  

2.  The RO should specifically request the complete in-
patient treatment records pertaining to the veteran's 
hospitalizations for treatment for shell fragment 
wounds in service.  The RO should specify the dates and 
name of the treatment facility and request a search in 
that format rather than for service medical records, 
per se, which would be filed by the veteran's name and 
service number alone..  

3.  The RO should schedule the veteran for a special VA 
surgical and pulmonary examinations to determine the 
nature and severity of his service-connected shell 
fragment wound residuals.  All indicated tests and 
studies should be performed, and all clinical findings 
should be reported in detail.  Since the nature of the 
initial injuries and treatment is particularly 
important in the evaluation of wound residuals, it is 
essential that the claims folder be provided to the 
examiner(s) for review in conjunction with the 
examination, together with a copy of this remand.  

On the basis of current medical findings, a review of 
the file, and information received from the veteran at 
the examination, the examiner should address each of the 
following in detail and provide a complete explanation 
of the basis for the conclusions reached:

a.  To the extent possible, describe the track 
of all projectiles and identify all muscle 
groups of the right shoulder and upper back 
affected by the wounds in service.  

b.  For each affected muscle group, describe 
all residuals of the combat injury.  All 
findings required for a classification of the 
muscle damage under 38 C.F.R. § 4.56 (2000) 
should be reported, including, but not limited 
to, pain, weakness, fatigability, impairment 
or uncertainty of movement, loss of deep 
fasciae or muscle substance, diminution of 
endurance, atrophy, or impairment of muscle 
tone.  The examiner should evaluate, if 
possible, whether residual dysfunction is of 
slight, moderate, moderately severe, or severe 
degree.  

4.  The RO should schedule the veteran for a special VA 
neurological examination to determine the nature and 
severity of any neurological component of his service-
connected wound residuals.  All indicated tests and 
studies should be performed, and all clinical findings 
should be reported in detail.  It is essential that the 
claims folder be provided to the examiner for review in 
conjunction with the examination, together with a copy 
of this remand.  

On the basis of current medical findings, a review of 
the file, and information received from the veteran at 
the examination, the examiner should address the 
following in detail and provide a complete explanation 
of the basis for the conclusions reached:  

a.  The examiner should identify and 
describe in detail all sensory and motor 
deficits of the peripheral nerves resulting 
from the veteran's service-connected shell 
fragment wound residuals.  

b.  The examiner should specifically 
identify the nerve or nerves involved and 
provide enough descriptive information to 
permit proper classification of the severity 
of the neurological deficit for rating 
purposes.  

5.  When the development required by the VCAA and 
requested by the Board is deemed to be complete, the RO 
should undertake an initial adjudication of the 
inextricably intertwined issues discussed above 
involving entitlement to service connection for 
neurological deficit, pleural cavity injury, and a 
thoracic spine disability associated with the shell 
fragment wound in service.  Those claims should be 
adjudicated and the veteran informed of the results.  
Any denied claims for which the veteran initiates and 
perfects an appeal should be included with the issues 
on appeal for consideration by the Board.  

6.  The RO should also readjudicate the issue of 
entitled to a rating higher than 30 percent for the 
service-connected shell fragment wound residuals which 
is currently on appeal, including consideration of 
potential entitlement under all applicable codes as 
well as a determination as to whether a separate rating 
should be assigned for any component of the service-
connected disability pursuant to Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) and Bierman v. Brown, 6 
Vet. App. 125, 130 (1994).  After the issuance of the 
supplemental statement of the case, the veteran and his 
attorney should be given a reasonable period of time 
for reply.  

Thereafter, the claim should be returned to the Board for further review on 
appeal, if in order.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to obtain 
additional information and fulfill due process requirements.  The Board 
does not intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal or any intertwined claims.  The 
appellant has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

 





